DOWNEY, Judge.
Appellant was informed against under the Trafficking Statute for possession of cocaine in the amount of 28 grams or more, contrary to Section 893.135(l)(b)(l), Florida Statutes (1979). Violation of that statute constitutes a felony of the first degree, punishable by a term of imprisonment not exceeding thirty years. The jury found appellant guilty of the lesser included offense of possession of cocaine with intent to sell or deliver. That lesser offense is a prohibited act under Section 893.13(l)(a). Violation of that statute constitutes a felony of the second degree punishable by a term of imprisonment not exceeding fifteen years.
The judgment appealed from adjudicates appellant guilty of “Trafficking in Cocaine” and sentences him to fifteen years in prison.
We find no error demonstrated in any respect in this case except as to the adjudication, which is inaccurate because it does not coincide with the verdict the jury returned.
In view of the discrepancy between the jury verdict and the court’s adjudication, we reverse the judgment and remand the cause with directions that the trial court enter an adjudication pursuant to the jury verdict. If it is so inclined, the trial court may, in its discretion, reconsider the sentence it imposed upon the appellant.
REVERSED AND REMANDED, with directions.
ANSTEAD and DELL, JJ., concur.